Citation Nr: 1537838	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  13-05 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1991 to January 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This matter was before the Board in April 2015 and remanded for further evidentiary development.  The case has since been returned to the Board for further appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The documents in the Virtual VA paperless claims system are either duplicative of the evidence in VBMS or are not pertinent to the present appeal.  The Veteran submitted additional statements that were not reviewed by the RO prior to the issuance of the July 2015 statement of the case; however, the Board finds that the automatic waiver provision applies in this case as the substantive appeal was filed on February 20, 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence). 


FINDING OF FACT

A bilateral knee disorder, to include arthritis, did not manifest during active service, within one year of separation from service, and was not otherwise related to active service.  



CONCLUSION OF LAW

A bilateral knee disorder was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO provided the Veteran with a notification letter in May 2011, prior to the initial decision for the claim for service connection.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs) as well as all identified and available post-service medical records are in the claims file.  The Board acknowledges that the Veteran stated that he went to a VA healthcare facility in 1995 and that he sought private treatment for his knee after separation from service in 1993, but that no attempt has been made to secure these records.  See August 2015 statement.  However, as to the VA treatment records, the Veteran also reported that he attempted to seek treatment at a VA healthcare facility for his knees in 1998 and was found to be ineligible.  See June 2015 VA examination report.  Therefore, given the fact that the Veteran, by his own admission, was found ineligible for treatment for his knees in 1998, the Board finds that there is no possibility that there are outstanding VA records from the mid to late 1990's.  Furthermore, in the Veteran's substantive appeal, he requested that all VA treatment records be obtained from August 2010 to the present.  In the statement, there was no indication that there were outstanding records from the mid to late 1990's or that he received treatment prior to August 2010.  Additionally, although the 2015 VA examiner noted the lack of treatment after 1993, the examiner also noted the Veteran's statements that his pain worsened around 1995, thus taking those statements into consideration.  As to the private records, the Veteran was provided with an opportunity to submit the names and addresses of any healthcare providers who rendered treatment for his bilateral knees, and he did not do so.  See May 2011 VCAA notice letter.  Furthermore, in the August 2015 statement, the Veteran did not indicate the name of the healthcare provider nor the location where he sought treatment.  It is the claimant's responsibility to properly identify pertinent evidence so that VA may assist him in supporting his claim.  VA's duty to assist is not a duty to prove a claim with the claimant only in a passive role.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1993).  Therefore, the Board finds that the duty to assist has been satisfied in this respect.   

Additionally, VA examinations were provided in February 2012, March 2012, and June 2015.  A VA addendum opinion was also provided in October 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports and opinions, when taken together, are adequate to decide the case because they are predicated on an examination, a history provided by the Veteran, and a review of the claims file documenting his medical history and any complaints.  The opinions also sufficiently address the central medical issues and are supported by rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Finally, the Board remanded the issue in August 2015 to obtain an additional VA medical opinion that addressed the etiology of the bilateral knee disorder and to obtain any outstanding treatment records.  All VA treatment records dated since 2012 were obtained and associated with the claims file and the Veteran was afforded a VA examination in June 2015.  The Board finds that the June 2015 examination report is adequate and substantially complies with the remand directives.  Specifically, the examiner identified all current knee disorders and provided an etiological opinion based on the Veteran's reported history and medical evidence of record.  Therefore, the Board finds that there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision).

For these reasons, the Board concludes that VA has fulfilled the duties to notify and assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

The Veteran contends that he has a bilateral knee disorder that began during service.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection can be warranted if there was a disability present at any point during the pendency of the appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  38 C.F.R. § 3.303(b).  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  38 C.F.R. § 3.303(b).  Entitlement to service connection based on chronicity or continuity of symptomatology applies only when the disability is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As arthritis is a chronic disease, 38 C.F.R. § 3.303(b) is potentially applicable in this case.  

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Here, the Veteran has been diagnosed with bilateral patellofemoral degenerative joint disease (DJD).  See June 2015 VA examination report.  The Veteran's STRs also show that he injured his knees in March 1992 and was diagnosed with patella femoral syndrome.  Accordingly, the first and second elements to demonstrate service connection have been met.  

At issue, therefore, is whether the Veteran's bilateral knee disorder manifested in or is otherwise related to his in-service knee injury and pain.  For the reasons below, the Board concludes that the Veteran's bilateral knee disorder did not manifest in service or for many years thereafter and is not otherwise related to service.  

The Veteran's STRs show complaints of bilateral knee pain from a blunt trauma that occurred in March 1992.  After the injury to his knees, the Veteran repeatedly complained of bilateral knee pain and was diagnosed with patella femoral syndrome.  See May 1992, June 1992, September 1992, October 1992, November 1992, and March 1993 STRs.  The Veteran was put on a physical profile for his knees in October 1992 and x-rays were requested in November 1992.  On clinical examination at separation in January 1993, the Veteran's knees were reported to be normal.  On his report of medical history at separation, the Veteran noted that he had swollen or painful joints, but the physician's summary contained the notation, "Good health.  No disability."  

The Veteran's VA treatment records contain complaints of knee pain staring in 2010.  The Veteran repeatedly contended that he had knee pain in the military with a gradual increase in pain and dysfunction in the past few years.  See, June 2011 VA treatment record (noted increase in pain in the past two years); September 2011 VA treatment record (noted that there was a contusion to both knees remotely requiring no treatment and during the last few months the Veteran complained of anterior knee pain with mild swelling associated with activities); January 2012 VA treatment record (noted increase in pain in the past three years).  Significantly, a September 2011 x-ray examination revealed normal knees bilaterally.  In May 2012, the Veteran also reported that he had significant knee pain that had been there for many years.  VA treatment records noted that in July 2012, the Veteran injured his knees while riding a bicycle and a car hit him.  The Veteran was subsequently diagnosed with patellofemoral arthritis.  See e.g., September 2012 VA treatment records; October 2012 VA treatment records.

The Veteran has been provided multiple VA examinations to determine the nature and likely etiology of any knee disorder that may be present.  At an August 2010 VA general examination, the Veteran reported that he had knee pain when he left the military and that it had gotten worse in the past couple of years.  He noted that he had some knee pain in 1998 that was similar to his current pain.  The examiner noted that the Veteran had right knee strain and a normal left knee.  Similarly, at February 2012 and March 2012 VA examinations, the Veteran reported that his knee pain started in 1992 while in service.   The examiner acknowledged the Veteran's complaints of knee pain in service and the corresponding diagnosis of patella femoral syndrome; however, the examiners found that the current clinical examination and x-ray examinations were negative for a diagnosis related to the Veteran's knees.  The October 2014 VA addendum opinion, based in part on a December 2011 MRI scan, reiterated what was determined in the February and March 2012 VA examination reports and the examiner explained that the Veteran did not have a current bilateral knee condition.  The examiner also noted that the term "degeneration" does not refer to degenerative arthritis, but referred to probable degeneration of a meniscus, not an arthritic condition.  

At the June 2015 VA examination, the Veteran reported an onset of bilateral knee pain in 1992.  The examiner noted that the complaints of knee pain were confirmed by the Veteran's STRs, but that his September 1993 separation examination contained a notation that the Veteran did not have any disabilities at separation.  The Veteran stated that, after separation, he worked as a custodian for several months with significant knee limitation.  After he was a custodian, the Veteran worked as a security guard and in construction; he also had periods of unemployment.  The Veteran explained that his knee pain was not "too bad" until 1995 and it worsened after that.  He attempted to receive treatment at a VA healthcare facility in 1998, but was told that he was ineligible.  He further stated that he was incarcerated from 2001 to 2008 and denied seeking treatment for his knees during that period.  Upon release, he stated that he worked in a restaurant and had various jobs doing labor until 2012.  

After an examination, the examiner rendered a diagnosis of bilateral patellofemoral degenerative joint disease (DJD) and opined that the DJD was less likely as not incurred in or caused by military service, to include an event or injury that occurred therein.  He further opined that the current DJD was less likely as not the same as, a continuation of, or related to the patella femoral syndrome that was diagnosed in 1992.  The examiner reasoned that the current DJD was most likely due to natural age, genetic predisposition, laborious work over his lifetime, and his elevated body mass index (BMI).  The examiner acknowledged the Veteran's contention that he had two contusions from blunt force to his knees that marked the onset of his knee pain; however, the examiner explained that a blunt force anterior blow to the superior knees is not a medically recognized proximate cause of gradual deterioration of the articular surface of the patella femoral surface, such as was shown on the bilateral knee MRI, or of DJD, as diagnosed by the orthopedist in 2012.  The examiner explained that the current diagnosis is, instead, consistent with natural aging and elevated BMI.  The examiner stated that the Veteran's body weight was 182 with a BMI of 25 in 1993 which increased to a weight of 239 with a BMI of 32 by 2012.  The examiner further explained that the DJD is in its early stage, which is typical for 43 year olds with a BMI of 32.  As to the patella femoral syndrome from service, the examiner reasoned that the condition was likely resolved.  The examiner noted that, although the Veteran testified that his bilateral knee pain increased in around 1995, the claims file is silent for complaints of knee pain until 2010.  Furthermore, the examiner explained that the patella femoral syndrome that was diagnosed while the Veteran was performing intense exercise and duties consistent with Marine Corp training, is an overuse pain syndrome that most likely resolved within months of separation.  On the other hand, DJD, the Veteran's current diagnosis, is different from patella femoral syndrome and is a disease of aging.    

The Board finds that the Veteran's patella femoral degenerative joint disease, which constitutes arthritis, did not manifest during service or within one year of separation.  First, there is no diagnosis of arthritis within one year of separation from service; the Veteran's separation examination showed that his bilateral knees were normal in January 1993 and the first objective evidence of arthritis was not until 2012, almost 20 years after separation.  Significantly, his September 2011 x-ray examination revealed normal knees with no arthritis.  Second, although the Veteran has contended that he has had continuous bilateral knee pain since service, the June 2015 VA examiner determined that the patella femoral syndrome was likely acute and resolved shortly after service and is distinct from and does not cause the current the current DJD.  The Board finds that the Veteran is competent to report his symptoms; however, the June 2015 VA examiner's opinion is of more probative value as it was based on medical principles.  Layno v. Brown, 6 Vet. App. 465 (1994); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the evidence reflects that there were no characteristic manifestations to identify the disease process during service and that arthritis was not "noted," identified, or diagnosed during service or within a year of separation.    

Furthermore, the probative evidence of record demonstrates that the DJD was not otherwise related to service, to include the injury or patella femoral syndrome that occurred therein.  The Board finds the June 2015 VA medical opinion to be of substantial probative value as the examiner explained, based on medical principles and the medical and lay evidence of record, why the Veteran's bilateral knee disorder is not related to service.  See Nieves-Rodriguez, 22 Vet. App. at 304 (noting that most of the probative value of a medical opinion comes from its reasoning).  Significantly, the examiner explained why the Veteran's current knee diagnosis was not a continuation of nor related to the in-service injury or patella femoral syndrome and explained the most likely cause of the current bilateral knee diagnosis.  In so doing, the examiner addressed the Veteran's lay statements and medical history and then rendered a decision using medical principles.  

The Board has considered the Veteran's contentions that his bilateral knee pain started in service and had continued thereafter.  The Veteran is competent to report as to the observable symptoms he experiences, such as knee pain and its history.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno, 6 Vet. App. at 469.  However, competence must be distinguished from probative weight.  The Board acknowledges that the statements made in support of seeking medical treatment, such as the Veteran's contentions in the VA treatment records that he had knee pain since service, are generally reliable.  See Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.").  However, the Board finds the Veteran's statements to be outweighed by the specific and reasoned opinion of the VA examiner who determined that the current bilateral knee disorder was not related to service and instead was a result of aging, his BMI, and his prior occupations.  Significantly, the Veteran is not competent to provide etiology opinions regarding this issue as it is a highly complex medical determination based upon internal medical processes and is not capable of lay observation; the Veteran has not contended, and the evidence does not show, that he has the medical expertise to provide such opinions.  See Jandreau, 492 F.3d at 1372; Layno, 6 Vet. App. at 469.  Therefore, the Board finds that the specific and reasoned opinions rendered by the VA examiner to be more probative than the Veteran's lay statements.  

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a bilateral knee disorder is denied.  



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


